6S3-fS
          Cause No.
                                                             ORIGINAL
                   IN THE
    CRIMINAL COURT OF APPEALS


         TIMOTHY HARRIMAN,
                               Appellant,
                                                      „ RECEIVED SW
                                                      COURT OF CRIMINAL APPEALS
                       Vs.                                 MAY 29 2015

         THE STATE OF TEXAS,
                                Appellee.




                                                            FILED IN
       On Petition for Discretionary Review       COURT OF CRIMINAL APPEALS
        from the Court ofAppealsfor the
                                                          NAY 29 2015
            Fifth District Court No. 5
             At Dallas County, Texas                   Abel Acosta, Clerk

         In Cause No. 05-13-01547-CR;

          Trial Cause No. F94-015553-L




PETITION FOR DISCRETIONARY REVIEW




                                  Counsel of Record:



                                            Timothy Scott Harriman
                                              TDCJ# 00677187
                                              Pro Se Petitioner
                                            2 Jester Rd, Vance Unit
                                            Richmond, Texas 77406
              Attorneyfor Appellant
                                 LIST OF PARTIES


APPELLANT/PETITIONER
Timothy Harriman

APPELLEE
The State of Texas


DEFENSE COUNSEL AT TRIAL
Original Trial:
Amy Abboud
7161 Bishop Road, Suite 200
Piano. Texas 75024


Post-Conviction DNA Motion:
Julie Doucet
Dallas County Public Defender's Office
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-2
Dallas, Texas 75207-4399

STATE'S ATTORNEYS AT TRIAL
John Vance, Linda Bayless, and Scott Bryant
Dallas County District Attorney's Office
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas, Texas 75207-4399

APPELLANT'S ATTORNYS ON APPEAL
Post-Conviction DNA Motion:
Julie Woods
Dallas County Public Defender's Office
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-2
Dallas, Texas 75207-4399

STATE'S ATTORNEYS ON APPEAL
Original Trial:      Patricia PoppoffNoble
Post-Conviction DNA Motion:         Shara Saget
Dallas County District Attorney's Office
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas, Texas 75207-4399
                         TABLE OF CONTENTS


LIST OF PARTIES                                                    ii

TABLE OF CONTENTS                                                 iii

INDEX OF AUTHORITIES                                              iv

STATEMENT OF THE CASE...                                           1

HISTORY OF THE CASE                                                2

GROUND ONE FOR REVIEW                                                 4

GROUND TWO FOR REVIEW                                                 6

ARGUMENT                                                               7

Point of Error 1, Restated                                             7
          The intermediate courts abused their discretion in denying
      Appellant's motion for post-conviction DNA testing because
      Appellant met his burden of establishing that identity was or
      is an issue in this case and demonstrating by a preponderance
      ofthe evidence that he would not have been convicted had the
      results ofthe DNA test been available at trial.
Point of Error 2, Restated                                         10

         The intermediate courts have misconstrued Chapter 64 to
      mandate a foreclosure on indigent defendants' rights when an
      important question of factual Identity arises from state and
      federal concerns as to actual innocence that falls within
      contours ofscientific certainty.


PRAYER                                                             14

CERTIFICATE OF SERVICE                                                 14

CERTIFICATE OF COMPLIANCE                                              15
                             INDEX OF AUTHORITIES
Cases                                                                        Page

Harriman v. State,
No. 05-94-00905-CR, 1995 Tex. App. LEXIS 2556 (Tex. App.- Dallas Oct. 12,
1995, no pet.)                                                                   1

Bell v. State, 90 S.W.3d 301, 306 (Tex. Crim. App. 2002)                    passim

Ex Parte Gutierrez, 337 S.W.3d 883 (Tex. Crim. App. 2011)                   passim
Blacklockv. State, 235 S.W.3d 231, 233 (Tex. Crim. App. 2007)                    5
Esparza v. State, 282 S.W.3d 913, 922 (Tex. Crim. App. 2009)                     5
Peyravi v. State,
     S.W.3d         (Tex. App.—Houston [14th Dist] 2013, no pet.)
(NO.14-13-00118-CR; 11-7-3.)                                                     5

Skinner v.Switzer, 131 S. Ct. 1289,1296, 179 L. Ed. 2d 233 (2011)                   6
State v. Swearingen, 424 S.W.3d 32, 37-38 (Tex. Crim. App. 2014)                 6
Routier v. State, 89 S.W.3d 55 (Tex. Crim. App. 2008)                            7
Jacksonv. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979)                     10
Ex Parte Robbins, 360 S.W3d 446,457 (Tex. Crim. App. 2011)                      11
In Re Franklin, 337 S.W.3d 890, 892 (Tex. Crim. App. 2008)                      12
Gonzales v. State, 4 S.W.3d406, 412 (Tex. App.-Waco 1999)                       12


Statutes


TEX. CODE CRIM. PROC. Art. 64.03(a)                                              .2

TEX. CODE CRIM. PROC. Art. 64.03(a)(2)(A)                                            2

TEX. CODE CRIM. PROC. Art. 64.03(a)(1)(B)                                            4


Miscellaneous


Texas Code of Criminal Procedure, article 11.073                                6

HOW DNA Evidence Works, http://science.howitorks.com/life/genetic/dna-
evidence.htm (last visited September 26, 2014)                     12
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      COMES NOW; Appellant/Petitioner, Timothy Harriman, and submits

this Petition for Discretionary Review from the denial of a motion for post

conviction DNA testing in Criminal District Court No. 5 of Dallas County,

Texas, the Honorable Carter Thompson, Judge presiding.

                      STATEMENT OF THE CASE


      A jury convicted Petitioner of murder and sentenced him to thirty-four

years' imprisonment in the Texas Department of Criminal Justice. (CR: 5-

8). Petitioner appealed, and the Fifth District Court of Appeals affirmed his

conviction on October 12, 1995. See Harriman v. State, No. 05-94-00905-

CR, 1995 Tex. App. LEXIS 2556 (Tex. App.-Dallas Oct. 12, 1995, no pet.).

      On August 15, 2012, Petitioner filed a motion for post-conviction

forensic DNA testing pursuant to Chapter 64 of the Texas Code of Criminal

Procedure. (CR: 17-26). On September 25, 2013, the State filed a response

to Petitioner's motion. (CR: 47-67). In its response, the State identified two

pieces of evidence that have been retained in this case: (1) head hair standard

and (2) hairs from hands. (CR: 47-67). The State argued in its response that

"Appellant's motion should be denied because identity 'was not and is not

an issue' in this case and Petitioner failed to show that he 'would have' not
been convicted if exculpatory results had been obtained through DNA

testing." (CR: 51-52).

      On October 12, 2013, and without a hearing, the trial court entered an

order denying Petitioner's motion for post-conviction DNA testing. (CR: 68-

69). The court found that identity was not and is not an issue in this case and

that Petitioner has not established by a preponderance of the evidence that he

would not have been convicted if exculpatory results had been obtained

through DNA testing as required by Article 64.03(a)(2)(A) of the Texas

Code of Criminal Procedure. (CR; 68-69); TEX. CODE CRIM. PROC. Art.

64.03(a)(2)(A). Appellant timely filed his notice of appeal. (CR: 72-75).

                         HISTORY OF THE CASE


      Petitioner was convicted of first degree murder based upon an

uncorroborated statement and/or confession, and sentenced to thirty-four

years' confinement. The trial court entered a deadly weapon finding on the

same, absent any factual findings of harm or injury required. The Fifth

District Court of Appeals affirmed his conviction On grounds of "mere

probable cause" alone. See Harriman v. State, No. 05-94-00905-CR, 1995

Tex. App. LEXIS 2556 (Tex. App.- Dallas Oct. 12,1995, no pet.).

      On or about February, 2012, applicant filed an original motion for

post-conviction forensic DNA testing pursuant to Chapter 64 of the Texas
Code of Criminal Procedure. The convicting court ignored the motion. On

August 15, 2012, Appellant filed his "second" motion for post-conviction

forensic DNA testing pursuant to Chapter 64 of the Texas Code of Criminal

Procedure.1 (CR: 17-26). Again, the court ignored the request in violation of

due process.

      Notwithstanding, on February 12, 013, defendant was compelled to

file his Pro Se motion pursuant to the Texas Rules of Appellate Procedure,

rule 52.1 under mandamus relief. On February 22, 2013, the intermediate

court of appeals ordered the State to respond. On March 7, 2013, the State

argued and attached (1) the trial court's order directing the state to bring

forth the DNA evidence, if any, signed on March 1, 2013, and (2) a motion

annexed for extension of time.


      On May 4, 2015, the court of appeals handed down an opinion

affirming the trial court's order denying the request for DNA Testing on the

sole basis that the record shows that Petitioner admitted to conduct that is


unsupported by [any] evidence outside of the rule of Corpus Delicti.(citing

Bell v. State, 90 S.W.3d 301, 306 (Tex. Crim. App. 2002) ( SeeAppx. 2).




1See Appx. 1.
                                 GROUND ONE


               The intermediate courts abused their discretion in

      denying Appellant's motion for post-conviction DNA testing
      because Appellant met his burden ofestablishing that identity
      was or is an issue in this case and demonstrating by a
      preponderance of the evidence that he would not have been
      convicted had the results of the DNA test been available at
      trial.



      The intermediate courts abused their discretion in denying Petitioner's

motion for post-conviction DNA testing because Petitioner has met his

burden under Chapter 64 of the Texas Code of Criminal Procedure by

establishing that identity was or is an issue in this case and that he would not

have been convicted if exculpatory results had been obtained through DNA

testing at the time of his trial. The trial court's explicit finding that identity

was not and is not an issue in this case is not supported by the trial record

which contains evidence that (1) a third person may have been responsible

for the victim's death, (2) a probability of causing death is not sufficient

absent harm and/or injury not shown outside of the defendant's statement,

and (3) newer testing techniques would show such probabilities are

unreliable and exculpatory results can be obtained. TEX. CODE CRIM.

PROC. Art. 64.03 (a)(1)(B).
        In light of the trial testimony and that the only medical examiner

could not determine the cause and manner of the victim's death, evidence of

a third person's DNA on the victim or the fact that the alleged victim could

have died from other means, establishes by a preponderance of the evidence

that Petitioner would not have been convicted had the DNA test results been


available at trial. Admitted conduct, without more, cannot stand as sufficient

to constitute affirmative evidence of appellant's guilt as to the underlying

offense of murder. Ex Parte Gutierrez, 337 S.W.3d 883, 893-94 (Tex. Crim.

App. 2011).

        The statutes language and legislative history is very clear that a

defendant can make identity an issue whether or not there is an accuser, or

whether the defendant pled guilty. See Blacklock v. State, 235 S.W.3d 231,

233 (Tex. Crim. App. 2007); Esparza v. State, 282 S.W.3d 913, 922 (Tex.

Crim. App. 2009). It should follow that when a defendant makes an extra

judicial statement that is uncorroborated, the question of identity will always

be open for inquiry thereto. Blacklock, 235 S.W.3d at 233, (indicating that

under "some" circumstances, a witnesses statement maybe irrelevant to

constitute Identity issues).


2
   The purpose of such DNA testing is to provide an avenue by which a defendant may seek to establish
innocence and exclude himself as the perpetrator of the alleged offense. Peyravi v. State, S.W.3d
(Tex. App.—Houston [14th Dist] 2013, nopet.)(No. 14-13-00118-CR; 11-7-13).
                               GROUND TWO


             The intermediate courts have misconstrued Chapter 64
           to mandate a foreclosure on indigent defendants' rights
           when an important question of factual Identity arises
          from state and federal concerns as to actual innocence
           thatfalls within contours ofscientific certainty.


      Under Texas law, the Legislature's amendments towards Chapter 64's

advancements in reviewing such cases, as lies here, are not fully explained

when considering "other methods" for determining the existence of DNA

related biological evidence. Hence, the appellate court has decided an

important question of state and/or federal law in a way that directly conflicts

with legislative intent, applicable decisions, and should be settled by this

Honorable Criminal Court of Appeals. It remains unconstitutional to

continue to deprive an innocent person, whether indigent or not, the

opportunity to resolve prior conflicts. See Skinner v. Switzer, 131 S. Ct. 1289,

1296, 179 L. Ed. 2d 233 (2011)(noting that, as unconstitutional, Texas courts

have construed the statute under DNA testing, to completely foreclose any

prisoner who could have sought DNA testing...); e.g. State v. Swearingen,

424 S.W.3d 32, 37-38 (Tex. Crim. App. 2014); TEX. CODE CRIM. PROC.

Art. 64.03(a)(1)(B) See also S.B. 344, Texas Code of Criminal Procedure,

article 11.073.
                                 ARGUMENT(S)

Point of Error 1, Restated:

          The intermediate courts abused their discretion in denying
      Appellant's motion for post-conviction DNA testing because
      Appellant met his burden of establishing that identity was or
      is an issue in this case and demonstrating by a preponderance
      ofthe evidence that he would not have been convicted had the
      results ofthe DNA test been available at trial.


Standard of Review

      Courts review a trial court's ruling on a post-conviction motion for

DNA testing under a bifurcated standard of review. Rivera v. State, 89
S.W.3d 55, 59 (Tex.Crim.App. 2002). The appellate court will give almost

total deference to the trial court's determination of issues of historical fact


and application-of-law-to-fact issues that turn on credibility and demeanor

and will review other application-of-law-to-fact issues de novo. Routier v.

State, 273 S.W.3d 241, 246 (Tex.Crim.App. 2008). When the trial court

rules on a motion for DNA testing without a hearing, courts review the

ruling de novo. Smith v. State, 165 S.W.3d 361, 363 (Tex.Crim.App. 2005);

see also Martinez v. State, No. 05-11-00329-CR, Tex. App. LEXIS 1970, *6

(Tex. App.-Dallas march 13, 2012, pet. refd) (not designated for

publication). For purposes of review, the appellate court must assume that
the results of the DNA testing to which Appellant is entitled under Chapter

64 would be favorable to Petitioner. Routier, 273 S.W.3d at 257.

The trial court and appellate court's conclusion that identity was not
and is not an issue in this case is not supported by evidence in the trial
court record.



        This Court has noted that, "The presence of another person's DNA at

the crime scene will not, 'without more,' constitute affirmative evidence

of...   innocence."    (citing   Bell   v.   State,   90 S.W.3d 301,   306

(Tex.Crim.App.2002). In this Court's decision, the evidence of guilt was

over-whelming of the defendant's guilt. Id. However, unlike this Court's

decision found in the above, and in Dinkins v. State, 84 S.W.3d 639, 642

Tex.Crim.App.2002), the intermediate court(s) cannot say with reasonable

certainty that the trial court found evidence of guilt that bears out

constitutional concerns towards innocence. The bone of contention in the

instant case is that a criminal agent [necessary] is wholly absent outside of

the defendant's statement. Blacklock, 235 S.W.3d at 233 (Indicating that

under "some" circumstances, a witnesses statement maybe irrelevant to

constitute Identity issues).

        Detective Carollo conceded during trial, that Petitioner's statement to

police did not specifically admit that he killed the victim. (RR3: 235).

Detective Carollo testified that when he spoke with Petitioner about the
offense, Petitioner told him that Vanlandingham (the decedent) routinely

purchased cocaine from a drug dealer named Carlos who lived in the same

apartment complex. (RR3: 231). When the detective asked Petitioner if he

knew of anyone who wanted to kill the victim, Petitioner said that the victim

owed Carlos a lot of money for the cocaine and that Carlos could be

involved in the murder. (RR3: 231-32). Additionally, neighbors, including

Carlos, partied with the victim inside Petitioner's apartment on the date of

the offense. (RR4: 15-17). Trial testimony also established that the victim

had been in a relationship with Carlos's cousin Marvin. (RR3: 227; State's

Exhibit 24). On the date of the offense, Petitioner walked into his apartment

and saw the victim and Marvin in a physically intimate scenario. (RR4: 18-

19). The evidence at trial established that many other people had access to

the apartment and the victim on the day of his death. Nothing in the record,

outside of the principle of corpus delicti points or brings forth the upshot of

identity of the defendant. Moreover, this Court is to believe that the

defendant somehow has stealthily overcame the demand for cause and

result.3


3      Cause: n. 13(c) Something that produces an effect or resultIt has been said that an act in which no way contributed to the result in
question cannot be the cause of it; but this, of course, does not mean that an event
which ,xmight" have happened in the same way though the defendant's act or omission had
not occurred is not the result of it. The question is not what would have happened,
but rather what did happen, (citing) Joseph H. Beale, The Proximate Consequencer of an
Act, 33 Harv.L.Rev. 633, 638(1920).
      Here, the appellate court's ruling under the term "probability," leaves

room for an appealable decision. The question of [without more] cannot be

answered absent precise scientific certainty within the realm of newer testing

techniques now available. Therefore, it would be, but for an abuse of

discretion, for the trial court and the appellate court to deprive, prohibit, or

foreclose on a defendant's entitlement to reach or engage the (more) explicit

standard of exculpatory evidence otherwise necessary under an independent

collateral inquiry into the validity of murder. Ex Parte Gutierrez, 337
S.W.3d at 893-94.




Point of Error 2, Restated:

           The intermediate courts have misconstrued Chapter 64 to
      mandate a foreclosure on indigent defendants' rights when an
      important question offactual Identity arises from state and
      federal concerns as to actual innocence that falls within
      contours ofscientific certainty.



      Under Texas Law, as well as federal law, the courts must consider

whether the jury could rely on facts that turn on sound and reasonable

scientific evidence in analyzing whether the credibility of a witness may be

regarded    as   fact.   Ex   Parte      Brooks,   219 S.W.3d 396,    401

(Tex.Crim.App.2007); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781

                                         10
(1979) (discussing the standards of review under reasonable credibility of

witness(s)).   See   also   Ex   Parte Robbins,       360 S.W.3d 446,   457

(Tex.Crim.App.2011) (involving due course and due process violations that

rendered his trial unfair and unconstitutional...).

The trial court failed to consider evidence in the trial record indicating
that favorable results from DNA testing of the hairs and additional
fingerprint DNA related evidence would corroborate a defense theory
and could have tipped the jury's verdict in Defendant's favor.


      The appellate court's assertion that biological evidence of a third

person in Vanlandingham's hand would "only muddy the waters" is not

supported by the record. (CR: 51). The state courts cannot know if there was

DNA evidence from a third person on the victim's hand, or whether

Petitioner could be excluded as a donor because the hairs collected and/or

the fingerprint analysis submitted to SWIFS were never fully tested or

identified for DNA. Indeed, this is the purpose of post-conviction DNA

testing. TEX. CODE CRIM. PROC. art. 64.01(b)(2)(A).

       Under Texas law, the trial court must consider reliable facts and sound

medical evidence in lieu of statements that were (or should have been)

inadmissible at trial. Ex Parte Gutierrez, 337 S.W.3d at 893-94; Dansby v.

State, 960 S.W.2d 668(Tex.App.-Tyler 997)(Harm was shown from

improper admission of the defendant's unrecorded oral confession where the


                                        n
statement contradicted his position at trial, the State emphasized the

improper evidence, ...). It is apparent from the record that the appellate

court would otherwise suggest that, "even if exculpatory evidence could be

identified, this fact would not prove innocence or guilt.4 Again, the court

rests its decision on the defendant's uncorroborated confession. This clearly

conflicts with prior applicable decisions of appellate courts and this Court's

precedent, i.e. Gonzales v. State, 4 S.W.3d 406, 412 (Tex.App.-Waco

1999)(A defendant's extra-judicial confession standing alone, is not

sufficient to support a conviction; there must be other evidence independent

of the confession that tends to prove the corpus delicti)(citmg Williams v.

State, 958 S.W.2d 186, 190 (Tex. Crim. App. 1997)).

       Therefore, the intermediate courts have misconstrued Chapter 64 to

essentially foreclose on a defendant's entitlement to have the testing done

when he is seeking out the validity of the instant conviction. InReFranklin,

2008, LEXIS 4545, 2008 WL 2468712 (337 S.W.3d 890, 892 Tex. Crim.

App. 2008)(reasonable grounds exist for a testing motion are present when
the facts stated in the request for counsel or otherwise knownto the convict-



4Appx. 2 at Pp 4.
5How DNA Evidence Works, http://science.howitworks.com/life/genetic/dna-evidence.htm (last
visited September 26, 2014).



                                            12
ing court reasonably suggests a plausible argument for testing can be made.

Conversely, reasonable grounds for testing are not present if the record

before the court shows that DNA testing is impossible or that no viable

argument for testing can be made).

      The fact that Petitioner suggested to choking the victim does not mean

he killed the victim, especially in light of the evidence of the victim's drug

and alcohol use, and absence of harm or injury done. Consequently, the trial

record did not establish that Petitioner was the person who caused the

victim's death. Tangible probative evidence collected from the crime scene

includes, but not limited to, fingerprints from a tray in the apartment's

bathroom. (RR3: 208-12). These fingerprints did not belong to Petitioner or

the victim. (RR3: 211-12). The Physical Evidence Detective did not collect

any evidence from [any of] the areas where the victim's deceased body had
been inside the apartment. (RR3: 208-12). Consequently, the biological

material retrieved from the victim's hand, scientific information, and

additional biological evidence collected during the autopsy would be vital in

establishing who was near the victim and/or caused his death.

       If a third person's DNA were found on Vanlandingham, this

information would certainly be exculpatory. It supports Petitioner's defense

that another person could be responsible for the victim's death. Evidence


                                       13
that a third person's biological material was on the victim at the time of his

death would most certainly establish that a third person, not Petitioner, was

near the victim at the time of his death. Vanlandingham had a criminal

record, was a drug user, and owed money to his drug dealer. (RR3: 136-37;

RR4: 15-17). If testing shows that the DNA is from a third person and not

Petitioner, this information would constitute objective corroboration of

Appellant's defensive theory that the victim could have been killed by

another person with a motive. Whether DNA of a third person was on the

victim would be significant in the jury's evaluation of the defensive theory

presented at trial.

       Furthermore, because this case involves an absence of injury and/or

harm done within the essential meaning of [caus]ation, and does more than

clearly diminish the credibility of either an uncorroborated statement or

extra-judicial confession, nor will it support a hypothetical conclusion under

any Texas Rules or Law applied, the intermediate courts have erred in

concludingthat exculpatory evidence would "only muddy the waters." Bell,
90 S.W.3d at 306.




                                      14
                                  PRAYER


      WHEREFORE, PREMISES CONSD3ERED, Petitioner prays that

this Court reverse the appellate and trial court's order denying Petitioner's

motion for post-conviction DNA testing.

                                                       Respectfully submitted

                                          /s/ Timothy Scott Harriman
                                        ( Signature of Pro Se Petitioner        )
                                       Timothy Scott Harriman
                                       TDCJ# 677187
                                       2 Jester Road, Carol Vance Unit
                                       Richmond, Texas 77406


                      CERTIFICATE OF SERVICE


I hereby certify that a true copy of the foregoing petition was served on the
Clerk of the Texas Court of Criminal Appeals, Supreme Court Bldg., P.O.
Box 12308, Austin, Texas 78711, and the Dallas County Criminal District
Attorney's Office (Appellate Division), 133 N. Riverfront Blvd., 10th Floor,
Dallas, Texas 75207, by placing this document in the United States Postal
Service on May 23, 2015.

                                                  /s/ Timothy Scott Harriman
                                                     Timothy Scott Harriman

                   CERTIFICATE OF COMPLIANCE


I hereby certify that this petition for discretionary review, exclusive of
appendices, is 3,713 words in length, according to Microsoft Office, which
was used to prepare this petition and complies with the word-count limit and
typeface conventions required by the Texas Rules of Appellate Procedure.

                                                  /s/ Timothy Scott Harriman
                                                     Timothy Scott Harriman



                                       15
APPENDIX




     16
TIMOTHY SCOTT HARRIMAN,                           §                IN THE TEXAS COURT
                Applicant,                        §
                                                  §                             OF
                                                  §
                                                  §                                                      an1
THE STATE OF TEXAS                                                  CRIMINAL APPEALS
                                                  §

              MOTION FOR FORENSIC D.N.A. TESTING: ART. 64.01
                                                                                                        101
        Applicant, Timothy Scott Harriman appearing Pro Se in the above styled and numbered

cause of action, respectfully requests this Honorable Court to consider the requested material,

specifically, D.N.A. subject matter consisting of, but not limited to, DNA FINGERPRrNTING;

DNA analysis, i.e. skin, blood, hair, fingerprinting on skin, and subsequent testing as to inquiry of

facts consistent with Penal Code §6.04 and TRE 702.

        For the purposes listed herein, and pursuant to Vernon's Ann. Texas C.C.P. art.

64.03(a)(2)(A), the applicant would respectfully show, "but for " causation must be clearly

established, other than a hypothetical capability of causing death or serious bodily injury,

between the accused' conduct and the [Resulting harm, Wooten v. State, 267 S.W.3d 289(

2010) thus, herein, constituting a reasonable probability clearly exists that had this information

and forensic testing been made available to the trier-of-fact, if proven true, would be clear and

convincing so as to undermine confidence in the outcome of the defendant'strial. SeeRay v.

State. 897 S.W.2d333rrex.Crim.App. 1995): Johnston v. State. 115SS.W.3d

761.764CTex.Crim.Avv. -Austin 2003).

        Because the courts require morethan mere probability or omission of factual evidence to

sustain a conviction; i.e. superficial bruising to the skinonly, this finding cannotdivorce the

"cardinal findings" as alleged in the defendant's indictment, (to wit: strangulation of the neck

with hands being a deadly weapon). Such allegations must be supported by evidence directly

related to the allegation(s) made.
        This standard is brightlined in the Supreme Court's precedents spelled out in Jackson v.

Virginia, 443 U.S 307,318-319(1979) (Under this test, we permit juries to draw multiple

reasonable inferences, as long as each inference is supported by the evidence presented at trial.

However, juries are not permitted to come to conclusions based on "mere speculation or factually

unsupported inferences or presumptions." To correctly apply ... this standard, it is vital that the

courts of appeals understand the difference between a reasonable inference supported by the

evidence at trial, speculation, and a presumption...).

        Likewise, because the State and the Court of Appeals solely relied upon an improper

result, due to no fault ofthe defendant's, based on speculation unsupported by facts ("bruising

could have been obscured by the discoloration of the skin") when forensic testing factually relies

upon other evidence necessary to prove an ultimate fact in existence, i.e. petechial hemorrhaging

in the eyes; bruising to neck strap muscles; contusions to nose and mouth; congestion in

respiratory system; 70%blockage of coronary artery, ect...) all of which would indeed constitute

such allegations set out in the indictment.

        However, because counsel never exercised or demonstrated a tactical or strategic decision

towards adversarial testing of the facts consistent with such a caseas this, when such basicand

essential elementsof the allegedcrime must be supported by facts found under TRE Rule 702.

        To the contrary, this requirement is so basic to the principle of the defendant's due

process soasto preclude prejudice. With respect to effective counsel and under these precise
circumstances, iheAke v. Oklahoma, 470 U.S. 68, 76, 105 S. Ct. 1087, 1092(1985) Court spoke in

terms of the "basic tools of an adequatedefense" in concluding that in certain circumstances

(such asthis) a defense expert is such theelement necessarily required. Rey, at345; Ake, at83,
105 S. Ct. at 1096.

         Therefore, because the defendant was prejudiced to a vital and critical defense function,

being fundamental in nature and the State has suppressed such information and vital evidence
herein requested, and the result was adverse to the defendant's due process, the Applicant now
presents facts sufficient by a preponderance of the evidence, that this evidence was either

suppressed by the State and/or his counsel never investigated the essential facts as to the scientific

evidence necessary to corroborate an alleged confession nonetheless. See State's Findings of

Fact, at 27-29, W94—01553-L(A); Affidavit, at 6, ("I do not recall consulting [any] experts

regarding the cause of death and autopsy findings.").

                                       STATEMENT OF FACTS

        This case arises from an unlawful interrogation in violation of Texas Code 38.22 §3,

Vernon's Ann. C.C.P.penal code §37.09, when the defendant is to agree with an unreasonable

"what if or "how do you think it could have happened" hypothesis not reasoned upon the facts

while constructing a "fraudulent misrepresentation" of evidence against the accused. See State's

Findings ofFact, at 12, W94-01553-L(A)(The Court finds [no] evidence that an audio or visual

recording was made of applicant's statement."). Nonetheless, this alleged statement was admitted

into evidence, but for an abuse of the Court's discretion, was wholly misleading to the jury and

the defendant. This statutory violation prejudiced the defendant under his due process entitlement

altogether. See Dansby v. State. 960 S.W. 2d 668(Tex.App.-Tyler 1997) (harm was shown from

the improperadmission of the defendant's unrecorded oral confession where the statement

contradicted his position at trial,the State emphasized the improper evidence, anda finding of

harmless error would [en]courage repetition).

        Additionally, the State knowingly suppressedvital information and facts that would

exculpate thedefendant, specifically, body hair, (that were notsuitable butmay now be reached)
air and/orskin undernails; lungweightconsistent with drug and/oralcohol induced cardiac

arrest; toxicology of alcohol-blood related findings that are not consistent with sole

decomposition; and petechial hemorrhages specifically associated with strangulation and/or

asphyxia.
        Accordingly, when the cause of death and manner of death is found to be undetermined,

and no trauma or injury is found true only three days after death has occurred, in these cases the

death certificate may be signed off as "undetermined," though the cause may be equally attributed

to "lethal cardiac arrhythmia," as this condition cannot be detected after death on postmortem.

However, where this option is taken, the manner of death [must] be declared as natural, e.g. Smith

v. State. Tex.App.- 10th Dist.2008/20008 WL 553558 unreported).
        Perhaps, under similar circumstances as lies here, an accused is to agree to believing, by

giving a statement contrary to evidence already known, leaving an insufficientprobability that he

shot someone, police find deceased without injury or cause of death, yet the law may promote

prosecution of the accused nevertheless,would precisely violate his due process entitlement

altogether. See Lvnum v. Illinois. 372 U.S. 528. 83 S. Ct. 917. 9 L.Ed2d 92 (1963).

        The thresholdquestion here is, was the factual cause of death reachedunder FRE 702, is

easilyanswered when the defendant was precluded, by no fault of his own,to an adversarial

testing of the facts sufficient to overcome the unconstitutional burden of proofwhen the

defendant is required to prove otherwise. InRe Winship. 397 U.S. 358 (1970). In the practice of

law applicable here, theapplicant invokes his actual innocence joined with the constitutional

violation(s) therein, meaning that he is factually innocent ofthe underlying offense of murder in

the first degree, specifically here, the facts have not changed. Under the reasonableness standard,
a person ofreason would conclude that ifa finding adverse toone's interest may promote harm,
he could seek a second or even a third opinion. However, within this case, it has not been yet

reasoned within the interests ofjustice.

         WHEREFORE PREMESIS CONSIDERED, this provision of Chapter 64, is to give

applicant "full access" to the courts, and to provide a check ofthe integrity on the prior individual
decision(s) ofthe trial court and the court ofappeals. House Research Org, Bill Analysis
Tex.S.B.3 at8, 77thLeg., RS (March21, 2001); Kutznerv. State. 75.W.3d427. 433.

435(Tex. Crim.Avv.2002).
        Accordingly, there exists a reasonable probability that ifthe evidence to be tested results

adversely towards a substantial showing of causation, it would indeed constitute a factual

innocence finding. Although a finding being inconclusive may render neither a finding for or

against the defendant, he may rely upon other facts to be tested and relied upon for

conclusiveness under DNA fingerprinting material to be essential element ofthe alleged offense.



        Therefore, the precise evidence, being DNA in nature, to be tested is as follows:

                (1) Hair sample subject matter;

                (2) Blood samples, including toxicology samples within the context of alcohol-
                    blood concentration and symptoms being lethal levels at the time of death, as
                    opposed to time of examination;

                (3) Toxicology as to a probability to existent drug concentration, specifically,
                    cocaine;

                (4) Forensic inquiry underDNAfingerprinting in context to abnormalities that
                    affect activity of the cardiac muscles;

                (5) DNA fingerprinting as to precise toxicology results indicating the specific
                    probability of blood-alcohol levelat time of death, as opposed to present
                     level of 0.17% to 0.20%;

                (6) DNA fingerprinting asto evidence of facts consistent with harm or injury to
                    alleged victim, including finger-nail clippings signifying struggle;

                 (7) DNA fingerprinting showing cardinal findings ofeither asphyxia or
                     strangulation, within the context of, but not limited to, blockage of coronary
                     arteries, contusion of mouthand nose, petechial hemorrhaging of eyes;

                 (8) Factual conclusions of DNA fingerprinting and injury results listed; and
                 (9) Death certificate showing all indications andlegal basis.

        Because applicant has demonstrated that, but for a reasonable probability, he would not
havebeen convicted of murderundereitheran cumulative error doctrine, and/ora structural error

all the same, ifproven true, the exculpatory results had been obtained through discovery or
further inquiry and additional testing necessary to the essential element tothe crime, the Court
should find that pursuant to Art. 64.04, the Movant "isentitled" todiscovery when considered
with the record in this case that would promote an imperative fundamental principle in comity,

and finality in the interests ofjustice required, e.g. Smith v. State, 165 S.W.3d
36HTex.Crim.App.2005).

        Accordingly, Movant need not prove his actual innocence (a principle under habeas law)

in order to meet his burden to have the testing done. He need only show that the evidence

requested may be re-evaluated and/or tested with [new]er testing techniques. Vernon's

Ann.Tex.CCP. art 64.01(b)(1)(A),(B).

        With premises considered, this Court has jurisdiction under Senate Bill 3, and may make
the appropriate rendering in favor of such request when applicant, Timothy Scott Harriman, is in
fact indigent and unable to compensate such expenses, with respect to his present conviction of
murder in the first degree. In Re Rosers. 53 S.W.3d 778 (Tex.App. - 2 Dist. 2001).


                                                                              Respectfully submitted,


                                                                      (Signatureof Applicant/Pro Se)
                                                                    Timothy Scott Harriman, 677187
                                                                            1391 FM 338, Beto Unit
                                                                     Tennessee Colony, Texas 75880

                                     CERTIFICATE OF SERVICE

        I hereby certify hat a true and correct copy of the aforegoing motion has been served
upon the DistrictClerk: Gary Fitzsimmons, 133 N. RiverfrontBlvd., LB-12, Dallas,Texas
75297; to be processed and transmitted to all parry's of interest, by placing this document, with
affidavit annexed, in the United States mail, via prison mail system effective: August 10,2012.



                                                                               cott Harriman, 677187




            tfL K):39
    ,^'s*
                                          AFFIDAVIT


TIMOTHY SCOTT HARRIMAN                   §

V.                                       §


STATE OF TEXAS
County of Dallas

        I, TIMOTHY SCOTT HARRIMAN, being of sound mind and being over the age of

eighteen, herein, make the following statementof facts that are true and correct, and are based

upon personal knowledge of the same, am competent to make the following affidavit:

        On the night of September 16, 1993,1 was already under the influence of alcohol and

drugs due to the stateof depression, during the past here years, I had been experiencing what is

called black-outs, however, at the time, I didn't even know the symptomsor terminology. On this

particular night in question, I had experienced this precise symptom, which resulted in poor

decision making nonetheless.

        When I woke the following morning, I discovered George (the alleged victim) lying on

the floor covered in his sheet,as he had done prior during sleep. I called his name because it was

time to go towork. However, he did not respond; although, I noticed his toes moving as ifhe
were jut ignoring me. After several attempts to get his attention, I arose toheck on him. When I
touched his shoulder, I noticed thecoldness of his skin, which coincidently, brought a rush of
shock and fear, mainly due towhat the circumstances entailed, (several people being with him
doing drugs that I was not aware of...) and my past paranoia and negativity.
        Nonetheless, I failed to make the appropriate decision and call police altering what I
discovered, which brings forth unreasonable decisions forthwith. Admittedly, upon being arrested
and placed in custodial interrogation(s), Ireasonably still desired to help or aide police in their
investigations, possibly finding out what truly happened to George. However, applying hindsight,
I have discovered this as clearly not the case here.
        Although, the record will indicate that I gave an affidavit in my on hand-writing, that

wasn't sufficient for a conviction, mainly because of how George was found. Thus, I was

subjected to agree to "what if or "how do you think it might have happened" hypothesis, which

has resulted in incredible and uncorroborated events that cannot be reasoned under scientific


explanation(s). Since I could not recall specific events of the night in question, police took a

vindictive turn, and reasoned that I was holding something back. Nevertheless, this statement was

taken in violation of State statute code being without the administrative protection of the very

letter of Art. 38.22.


        Further, my counsel solely relied upon the prosecutions file and brief discussions with
myself, indicating only a formality, knowing the circumstances after the fact are not, and cannot
constitute murder as alleged. Consequently, only hours before trial ended in guilt phase, my
counsel asked me if I "would like for her to compel an expert to attest to the fact that if someone
strangled or asphyxiated, they would know this beyond a reasonable doubt, and to bring in court
documents establishing such," to which I agreed, yet I wondered why she had not already
prepared for this essential information in which to aide the jury in their determinations.


        Nonetheless, counsel came back with absolutely nothing, nor an explanation as to why
she came back empty handed and then insisted for me to take the stand when it was contrary to
my position during trial.


         To the contrary, prosecution did not aide the jury nor did my counsel. Specifically,the
probate force and essential element to the crime was withheld from the jury along with myself not
made known of the facts to which I now request. The forensic testing is imperative to all in the
interests ofjustice so required.



         I, TIMOTHY SCOTT HARRIMAN, being presently incarcerated at Beto Unit, TDCJ-ID,
declare under penalty of perjury thatthe facts stated herein, aretrueandcorrect and are based
upon personal knowledge of the same.
                                                                    jjj**,'^-        ,         _
                                                                   TimothjssSeott Harriman, 677187
APPENDIX




     17
AFFIRMED; Opinion Filed May 4, 2015.




                                             In The

                                   Court of Appeals
                         ifftftfj district of utexas at Dallas
                                      No. 05-13-01547-CR

                         TIMOTHY SCOTT HARRIMAN, Appellant
                                               V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F94-01553-ML


                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans
        Timothy Scott Harriman appeals from the trial court's denial of his post-conviction

motion for DNA testing. In a single issue, appellant contends the trial court erred in denying his
motion because he met his burden to show the statutory prerequisites for testing. We affirm the
trial court's order.


                                    Factual Background


        Appellant was convicted of murder and sentenced to thirty-four years' confinement. We

affirmed the conviction in Harriman v. State, No. 05-94-00905-CR, 1995 WL 635032 (Tex.

App.—Dallas Oct. 12, 1995, no pet.).        The evidence presented at trial included a signed

voluntary statement by appellant.     According to appellant's statement, on the evening of

September 16, 1993, he and his roommate, George Vanlandingham, were in their apartment

along with several neighbors. Vanlandingham purchased cocaine from a neighbor named Carlos
as well as beer for the group. Appellant stated he became angry with Vanlandingham for
spending money on beer and cocaine because he owed appellant $100 in rent. Appellant left the
apartment and, when he returned, Vanlandingham was alone.                 Appellant said he and
Vanlandingham began to argue about the rent money and appellant grabbed him by the throat
and squeezed until Vanlandingham "went limp and fell to the ground." Appellant stated he
thought Vanlandingham was only unconscious because he felt a pulse, so he moved
Vanlandingham to the area of the apartment where he slept and covered him with a sheet.

        The following morning, appellant realized Vanlandingham was dead. Appellant did not
call the police because he was afraid they would think he intended to kill Vanlandingham.
Instead, he wrapped the body in a sheet and put him in a closet. The next day, appellant left to
stay at a friend's. Vanlandingham's body was discovered two days later by an apartment
complex maintenance worker.            Appellant was indicted and convicted for causing
Vanlandingham's death by strangling him.

       On August 15, 2012, appellant filed a motion for post-conviction DNA testing pursuant
to chapter 64 of the Texas Code of Criminal Procedure. The State responded that it had retained
two pieces of biological evidence in the case but argued the request for testing should be denied
because the identity of the person who committed the offense was not at issue in the case and the

results could not prove appellant's innocence. The trial court denied appellant's motion without
a hearing finding that identity was not an issue and there was no showing that appellant would
not have been convicted even if DNA testing had shown the biological material did not belong to
him. Appellant now brings this appeal of the trial court's denial of his motion.




                                               -2-
                                             Analysis


       Chapter 64 of the code of criminal procedure governs a convicted person's request for
post-conviction forensic DNA testing and contains multiple threshold requirements that must be
met before a movant is entitled to such testing. Appellant bears the burden of meeting all
statutory predicates. See Routier v. State, 273 S.W.3d 241, 246 (Tex. Crim. App. 2008). When a
trial court rules on a motion for DNA testing without conducting a hearing, we review the court's
ruling de novo. See Smith v. State, 165 S.W.3d 361, 363 (Tex. Crim. App. 2005). We must
assume for purposes of our review that the results of the DNA testing would be favorable to
appellant. See Routier, 273 S.W.3d at 257.

       Among the requirements for testing under Chapter 64, a movant must show that identity
was an issue in the case. Tex. Code Crim. Proc. Ann. art. 64.03(a)(1)(B) (West Supp. 2014)
Appellant contends identity was an issue here because he testified at trial that Vanlandingham
still had a pulse after he choked him and many other people had access to the apartment and the
victim on the date of the offense. Appellant was indicted and convicted, however, on the basis

that his admitted strangling of Vanlandingham was the cause of death. Although appellant
disputed that his actions killed Vanlandingham, there was no evidence presented at trial of any
other potential cause of death. Because appellant admitted to the conduct the jury concluded
caused Vanlandingham's death, identity was not an issue in the case.

       A second requirement for testing is that the movant must show by a preponderance of the

evidence that he would not have been convicted if the DNA testing had revealed exculpatory
results. Id. art. 64.03(a)(2)(A). This showing is not made if the exculpatory test results would

"merely muddy the waters." Rivera v. State, 89 S.W.3d 55, 59 (Tex. Crim. App. 2002).

       Appellant argues that, if a third person's DNA were found on Vanlandingham, this would

support his defensive theory that another person, such as Carlos, was responsible for the murder.
The biological evidence available for testing in this case was a "head hair" and "hairs from

hands." The evidence was undisputed that numerous people, including Carlos, were with

Vanlandingham shortly before he was killed.          Accordingly, even if the hairs found on

Vanlandingham belonged to someone else, this fact would neither prove that person's guilt nor
disprove appellant's. See Bell v. State, 90 S.W.3d 301, 306 (Tex. Crim. App. 2002) (en banc)
(presence of another person's DNA at crime scene will not, without more, constitute affirmative

evidence of movant's innocence). Again, appellant admitted to the conduct the jury concluded
caused Vanlandingham's death. At best, the requested DNA evidence would only "muddy the

waters." The trial court did not err in concluding that DNA testing was not required.

       We overrule appellant's sole issue and affirm the trial court's order.




                                                   DAVID EVANS
Do Not Publish                                     JUSTICE
Tex. R. App. P. 47
131547F.U05
                                 (Eourt of Appeals
                       ifltftl? Wxstvxtt of utexas at Dallas
                                      JUDGMENT


TIMOTHY SCOTT HARRIMAN,                            On Appeal from the Criminal District Court
Appellant                                          No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F94-01553-ML.
No. 05-13-01547-CR        V.                       Opinion delivered by Justice Evans. Justices
                                                   Francis and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, the order of the trial court is AFFIRMED.


Judgment entered this 4th day of May, 2015.